Lathrop, J.
We are of opinion that the evidence offered was rightly excluded. The title of the demandants was by virtue of an attachment made on August 7, 1894, in an action of contract, which we assume, though this is not clearly stated in the report, was against Mrs. Marshall. This title was subsequently perfected by a sale on execution on July 3, 1896. The land, however, at the time of the attachment, was subject to two mortgages, one made by Mrs. Marshall to one Dartnell, on June 8, 1894, for $700, payable in six months, and another, made on the same day, to one Trevelli for $3,000, payable in three years. The tenant does not claim title under the warranty deed from Mrs. Marshall to Rumery, of August 21, 1894, and the deed of September 17 of the same year, from Rumery to the tenant, but under a foreclosure of the mortgage given by Mrs. Marshall to Dartnell, which was assigned to Rumery on December 7, 1894, and foreclosed on June 15, 1895, by a sale to one Dewing under a power contained in the mortgage. Dewing on the same day conveyed the land to Mrs. Rumery, and on September 13, 1895, Mrs. Rumery conveyed it to the tenant.
*448There is nothing in the report to show that there was any contention that the Dartnell mortgage was not properly executed or that all the legal requirements were not properly complied with in the foreclosure sale. This sale gave the tenant a title superior to that of the demandants, and the fact that the tenant had a prior deed did not affect his title under the foreclosure.
There is nothing in the offer of proof relating to the oral agreement between Rumery and Mrs. Marshall, at the time when she made the conveyance to him, which can in any way bind the tenant, as he does not claim under this conveyance. Even if he did so claim, the evidence would not be admissible in this action. Cranston v. Crane, 97 Mass. 459. Wilson v. Blade, 104 Mass. 406. Nor does the offer of proof tend to show that the tenant had any knowledge of the oral agreement between Marshall and Rumery.

Judgment on the finding.